Citation Nr: 1410750	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as due to a left hip disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to a nonservice connected pension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1981.  He received an other than honorable discharge due to misconduct for a period of active service from October 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for COPD and bipolar disorder as well as entitlement to a nonservice-connected pension.

The Veteran also appeals from an August 2010 rating decision in which the RO denied the Veteran's claims for service connection for a left hip condition, a right hip condition, a low back condition, and for PTSD.

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.  The Veteran submitted additional evidence in support of his claims at his Board hearing.  This evidence is duplicative of evidence which had been considered previously by the agency of original jurisdiction (AOJ) (in this case, the RO).

The Board notes that, in addition to the paper claims file, there are Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of VVA and VBMS does not reveal any additional documents pertinent to the claims on appeal.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of Clemons, the Board has recharacterized one of the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not have any current lumbar spine disability which could be attributed to active service.

2.  On March 31, 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he was withdrawing the issues of entitlement to service connection for right and left hip disorders and entitlement to a nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for withdrawal of an appeal with respect to entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal with respect to entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal with respect to entitlement to a nonservice-connected pension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in June 2010, sent prior to the August 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a back condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Finally, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that no additional RO action on this claim is required prior to appellate consideration.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf.  Finally, the Board notes that, although the Veteran suggested that there may be records missing from his service treatment records, a Personnel Information Exchange System (PIES) response from October 2007 indicates that the Veteran's complete service treatment records had been sent to VA.

The Veteran also testified before the undersigned AVLJ at a Board hearing conducted in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 hearing, the undersigned AVLJ noted the issues on appeal.  Information was solicited regarding the nature and onset of the Veteran's claimed back disorder.  The Veteran testified that he had not received any treatment for his back after service and he had self-treated his symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's currently appealed claim.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and adjudication may proceed based on the current record.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79(2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for a lumbar spine disorder decided herein as the Veteran does not have a current diagnosis related to a lumbar spine disorder or any lay or clinical report or documentation of symptoms indicative of a currently manifested lumbar spine disorder.  Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Therefore, as there is no evidence of a current diagnosis or clinical evidence suggesting persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection

The Veteran contends that his lumbar spine disability began during service.  He alternatively contends that his lumbar spine disability is the result of his left hip disability which he had sustained in a motorcycle accident.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Here, service treatment records reflect findings of mild thoracic lordosis in a June 1978 reenlistment examination and complaints of mild recurrent low back pain that was questionably related to scoliosis in a September 1980 Report of Medical History (RMH).  In a June 1981 RMH, occasional low back pain with over exercise was reported.  An August 1981 chest X-ray was conducted due to complaints of tenderness over the right back and revealed no obvious rib fractures.  

The post-service treatment records are negative for complaints, treatments or diagnoses related to any lumbar spine disorder.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability, including as due to a left hip disability.  There is no competent, persuasive evidence that the Veteran has, or, at any time pertinent to this appeal has had, a lumbar spine disorder.  Here, the Veteran filed his claim for service connection in February 2010.  Significantly, the post-service treatment records are silent as to any complaints, treatments or diagnoses related to any lumbar spine disorder although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App.  303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a lumbar spine disorder, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Thus, without a medical evidence of a current lumbar spine disability within the meaning of McClain, fundamentally, there can be no award of service connection. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer.

In the absence of any competent evidence of a lumbar spine disorder during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a lumbar spine disorder, the Board must deny the Veteran's claim to as to all theories of entitlement. 

In addition, the Board notes that the Veteran served as a medical corpsman during service as well as his contentions that he suffered from a lumbar spine disorder that was the result of his service.  Such statements may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (finding that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  The Veteran reported that he had earned an Associates of Arts degree and worked as a chief engineer for an offshore marine company after service in a May 2007 VA treatment note.  He also reported working as a contractor for a relative's company in a September 2005 private treatment note.  While the Veteran worked as a medical corpsman during service, there is no indication that he has any specialized knowledge in the area of orthopedic disabilities and/or medical diagnostic procedures.  Hence, he is not competent to provide an actual medical opinion to support this claim on the basis of his assertions alone.  Moreover, the VA outpatient treatment records and private treatment records are negative for objective findings related to a lumbar spine disorder.  

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran submitted a written statement, received on March 31, 2011, indicating that he wished to withdraw the issues of entitlement to service connection for left and right hip disorders as a well as a nonservice-connected pension.  As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for left and right hip disorders as well as a nonservice-connected pension, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for a lumbar spine disability, including as due to a left hip disability, is denied.

Entitlement to service connection for a left hip disability is dismissed.

Entitlement to service connection for a right hip disability is dismissed.

Entitlement to a nonservice-connected pension is dismissed.


REMAND

The Veteran has alleged suffering from an acquired psychiatric disorder as a result of his service and that he displayed symptoms of such disorder during service.  Specifically, during his March 2011 hearing, he testified that he had attempted to commit suicide in 1973 by slicing his wrists and that he was subsequently diagnosed as having passive-aggressive immature traits and placed on medication.  
The Veteran also claims that his current COPD is the result of his working as a corpsman in a gas chamber and a hyperbolic chamber as well as diving as a deep sea technician and saturation diver.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the service connection claim for an acquired psychiatric disability, a review of the claims file shows that Veteran's service treatment records do not reflect treatment for a purported suicide attempt, a June 1978 examination did note the presence of a two inch scar on the dorsum of the left wrist.  The Board notes in this regard that the duty to assist includes providing a medical examination where necessary.  To date, The Veteran has not been afforded a VA examination to determine the etiology of his claimed acquired psychiatric disorder.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his claimed acquired psychiatric disability.  See McLendon, 20 Vet. App. at 79; see also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the service connection claim for COPD, the Veteran's service personnel records confirm that he had been assigned to provide medical support during salvage and demolition training and inside the recompression chamber.  A September 2009 VA examiner opined that the Veteran's diagnosed COPD was not caused by or related to his diving occupation as it was consistent with his smoking history and that obstructive defects that are the result of diving are predominately too little to measure on pulmonary function testing.  This opinion contained no rationale, however.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the September 2009 VA examiner did not address the Veteran's contention that his COPD was caused by his work as a corpsman in gas chamber and a hyperbolic chamber.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his claimed COPD.  See also McLendon, 20 Vet. App. at 79, 38 U.S.C.A. § 5103A(d), and 38 C.F.R. § 3.159(c)(4).

In statements on his July 2007 VA Form 21-526, the Veteran reported that he had received treatment during service for his claimed bipolar disorder at Cherry Point Naval Hospital.  He also testified during his March 2011 hearing that he had received treatment in Cherry Point, North Carolina, following his purported 1973 suicide attempt.  The Veteran's available service treatment records do not indicate any such treatment.  Therefore, on remand, the RO/AMC should attempt to obtain any additional service treatment records that may be available for the Veteran from an appropriate Federal records repository.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository and request any available service treatment records for the Veteran related to psychological treatment dated from January to December 1973 at Cherry Point Naval Hospital and/or the Cherry Point Marines Corps Air Station (MCAS) from.  Please note that clinical records may be filed under the name of the facility rather than the service member.  Any attempts to obtain these records, and any reply, to include a negative reply, should be documented in the claims file.  Any records obtained should be included in the claims file.    

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability or for COPD since his service separation.  Advise the Veteran not to resubmit any records previously sent to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.   
  
3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disabilities currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to a period of active service between June 1972 and October 1981.  If PTSD is diagnosed, then the examiner should identify the specific in-service stressor(s) from a period of active service between June 1972 and October 1981 which support this diagnosis.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include bipolar disorder, if diagnosed, is related to a period of active service between June 1972 and October 1981.  A complete rationale should be provided for any opinion expressed.

The examiner is advised that, because the Veteran was dishonorably discharged for a period of service between October 1981 and May 1984, service connection is prohibited for any disability incurred during this time period.  The examiner also is advised that the Veteran contends that he attempted suicide in 1973 and subsequently was prescribed medication and diagnosed as having passive-aggressive personality traits.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed COPD.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  
Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that COPD, if diagnosed, is related to the Veteran's period of active service from June 1972 to October 1981.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that, because the Veteran was dishonorably discharged for a period of service between October 1981 and May 1984, service connection is prohibited for any disability incurred during this time period.  The examiner also is advised that the Veteran contends that his COPD was the result of his work as a corpsman in a gas chamber and a hyperbolic chamber as well as diving as a deep sea technician and saturation diver.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


